Citation Nr: 1529006	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  09-37 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1969 to February 1970 and from January 1987 to February 1987, with subsequent periods of active duty for training with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran presented testimony before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is of record.  This matter was previously before the Board in April 2011, at which time it was remanded for additional development.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.  Initially, the Board notes that when this case was previously before the Board in April 2011 the evidence indicated the Veteran had been denied Social Security Administration (SSA) benefits.  However, since that time the Veteran has submitted a letter from the SSA indicating he was awarded Social Security Disability Insurance (SSDI) in January 2012.  Moreover, a July 2009 letter from the United States Office of Personnel Management indicates that the Veteran has been approved for disability retirement.  To date, the originating agency has not attempted to obtain the records associated with the Veteran's award of disability benefits from the SSA or his award of disability benefits by OPM.  Since those disability records could be supportive of the Veteran's TDIU claim, further development to obtain the records is in order.

The Board also notes that the Veteran underwent VA examinations to assess the severity of his service-connected lower extremity radiculopathy (sciatica) in May 2011, November 2012 and January 2014.  In each of those examinations, the examiner indicated the Veteran either does not have a lower extremity radiculopathy or that he has only a minimal right lower extremity radiculopathy.  The Board observes the Veteran is indeed service-connected for a right lower extremity sciatica.  Further, the Veteran has submitted private medical records from two separate physicians that have stated he presently has bilateral lumbosacral radiculopathy.  Therefore, the Board finds the Veteran should be afforded an examination by a neurologist to determine the degree of severity of his service-connected back disability with radiculopathy and its impact on his employability.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In particular the RO or the AMC should complete development to obtain the records associated with the Veteran's award of Federal Employees Retirement System disability retirement benefits, records associated with the Veteran's award of disability benefits by the Social Security Administration, and any ongoing treatment records relative to the Veteran's service-connected disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Next, the RO or AMC should afford the Veteran a VA examination by a neurologist to determine the current degree of severity of his service-connected back disability with radiculopathy.  All pertinent records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.

The examiner should also state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected back disability with radiculopathy is sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

The rationale for the opinion must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




